Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 24, 2022 and May 13, 2022 is noted.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
It is noted that the limitation of “means of adhesion” in claim 8 is being interpreted as a means plus function limitation. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the applicant claims the first and second cross sections “having corresponding cross-sectional shape and being correspondingly connected”. However, it is unclear what the applicant is trying to claim with respect to the shapes being “corresponding” and the connection being “corresponding”. For examination purposes, the limitations are being interpreted as the shapes being matching so that they are fitted together in a matching configuration, however, the applicant should amend the claim to clarify what is being claimed.
 With respect to claims 4-5, the symbol “Ж” in the claim is unclear. For examination purposes, the limitation is being interpreted as a star shape however, the applicant should amend the claim to clarify.
With respect to claims 6-7, the limitation “any other geometrical cross section” is unclear as it is not clear what shapes are encompassed by the limitation. For examination purposes, the limitation is being interpreted as any shape.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (CN 2555799).
Lin discloses an electrical toothbrush transmission connection structure comprising a transmission shaft 5 having a first sleeve 4 at one end, the first sleeve having a first connection section (see fig. 2 which show element 3 inserted in and connected to element 4, pg. 3 last full paragraph of translation, specifically “Motor coupling 3 connected with link linkage 4”) and a motor 1 having a rotary shaft (see fig. 1), a second sleeve 3 being disposed on the rotary shaft (see fig. 2, pg. 3, last paragraph of translation “motor coupling 3”), the second sleeve having a second connection section (see fig. 2, explanation above), the first and second connection sections having corresponding cross-sectional shape and being corresponding connected with each other (see fig. 2, such that they correspond to each other to allow for connection and to transmit the rotation of the motor, see translated claim 1, such that the coupling link 4 transmits the rotation of the motor).
Lin further teaches with respect to claim 2, wherein the first connection section is recesses on the first sleeve and while the second connection section protrudes form the second sleeve (see figs. 1-2, specifically fig. 2 which shows the second connection section received within the first connection section).
Lin further teaches with respect to claims 6-7, wherein the first and second connection sections has any other geometrical cross section (see figs. 1-2, such that they each have a geometrical shape and therefore, inherently have a geometrical cross section).
Lin further teaches with respect to claim 8, wherein the first connection section and the second connection section are selectively securely connected with each other by engagement (see figs. 1-2, pg. 3 last full paragraph of translation, specifically “Motor coupling 3 connected with link linkage 4”).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (CN 2555799) as applied to claim 1 above, and further in view of Hayes et al. (2014/0115800).
Lin teaches the invention as substantially claimed and discussed above, however, does not specifically teach the first connection section protrudes form the first sleeve while the second connection section is recessed on the second sleeve, wherein the first and second connection sections has a slot shaped cross section, a cross shaped cross section, a star shaped cross section or a gear shaped cross section and wherein the first and second connection section has a polygonal cross section or any other geometrical cross section.
Haynes teaches an electrical toothbrush transmission connection comprising a transmission shaft 24 having a first connection section 34, a motor having a rotary shaft (par. 29, knurled shaft of the motor), a second sleeve 18 being disposed on the rotary shaft (par. 29, explanation above), the second sleeve having a second connection section 42, wherein with respect to claim 3, the first connection section 34 protrudes from the transmission shaft while the second connection section 42 is recesses on the second sleeve (see figs. 2-6), with respect to claims 4-5, wherein the first and second connection sections has a star shaped cross section (see figs. 3B, 4D, 6, such that the cross section is a 6 pointed star) and with respect to claims 6-7, wherein the first and second connection has a geometrical cross section (see fig. 6). It would have been obvious to one having ordinary skill in the art to modify Lin with the arrangement of the recess on the first connection and the protrusion on the second connection as taught by Hayes since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art (see MPEP 2144.04, VI. A). Further it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the cross sectional shape of the first and second connection taught by Lin with the star shape and other geometrical cross sections taught by Hayes as an obvious matter of design choice since such a modification would have involved a mere change in the shape of an element (see MPEP 2144.04, IV, B). It is noted the Lin does not specifically show the cross sectional shape, however, it is noted that the shape is of a cross section to prevent rotation between the connection elements and allow transmission of the rotation motion from the motor to the transmission shaft.  Therefore, it would have been obvious to one having ordinary skill in the art to use any known shape that would prevent the rotation of the connection sections relative to each other. It is further noted the Hayes teaches any number of grooves can be used (par. 31) and therefore, teaches the cross sectional shape of the connections sections if further a design choice.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081. The examiner can normally be reached Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
6/22/2022